NOT FOR PUBLICATION WITHOUT THE
                    APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-2544-16T1

IN THE MATTER OF THE INTER VIVOS
TRUST, GEORGIA L. TILLI a/k/a
LORRAINE TILLI, GRANTOR.

________________________________

           Submitted May 2, 2018 – Decided September 4, 2018

           Before Judges Nugent and Currier.

           On appeal from Superior Court of New Jersey,
           Chancery Division, Probate Part, Bergen
           County, Docket No. P-000100-16.

           Jon Tilli, appellant pro se.

           Kridel Law Group, attorneys for respondent
           Janice Paul, Trustee of the Georgia L. Tilli
           a/k/a Lorraine Tilli Irrevocable Living Trust
           (James A. Kridel, Jr. and Anne L. Heldman, on
           the brief).

PER CURIAM

     Appellant,     Jon   Tilli,    appeals     from   the   summary    judgment

entered against him in favor of the Georgia L. Tilli a/k/a Lorraine

Tilli Irrevocable Living Trust (the Trust).             The judgment was for

money   appellant    borrowed      from   his    mother,     decedent   Georgia

"Lorraine" Tilli, and did not repay.            In her will, decedent vested
her residuary estate in the Trust.    The Trust documents identified

numerous loans decedent had made and instructed the Trustee on how

to treat and collect the loans.

     Appellant's primary arguments in opposition to the summary

judgment motion were these: the sums of money he received were

gifts, not loans; the assets securing the loans were owned by the

estate; and the net estate was undervalued.     On appeal, he argues

the following points:

          Point 1
          The Trial Court Erred in Granting Summary
          Judgment To Plaintiff.

          Plaintiff Awarded on Assets Pre-Disposed.

          Point 2
          Plaintiff misrepresent [sic] claim.

          Point 3
          Plaintiff not seeking repayment of House.

          Point 4
          Defendant maintains gifts, not aware of any
          loans.
          Deposition.

          Point 5
          Defendants share of Estates.

     Having   considered   appellant's   arguments   in   light   of   the

record and prevailing legal principles, we affirm the judgment,

substantially for the reasons expressed by Judge Robert P. Contillo

in his written opinion.      The competent evidence on the summary

judgment motion record is so one-sided that plaintiff must prevail

                                  2                               A-2544-16T1
as a matter of law.   Brill v. Guardian Life Ins. Co. of Am., 142

N.J. 520, 540 (1995). Appellant's arguments are without sufficient

merit to warrant further discussion in a written opinion.         R.

2:11-3(e)(1)(E).

     Affirmed.




                                3                          A-2544-16T1